*241Dissenting Opinion by
Mr. Justice Musmanno:
The issues presented in this appeal were disposed of completely and definitively in Commonwealth ex rel. Woodside v. Seaboard Mutual Casualty Company, 415 Pa. 72. The decision of the Majority today amounts to a reversal of 415 Pa. 72, but the reversal is stated in a paradoxical fashion in that it affirms 415 Pa. 72 by quoting a fragment from the opinion in that case, stating that the judgments obtained against the Peoples Cab Company were “proper judgments against Seaboard’s insured; Seaboard as insurer was responsible for the amounts of the judgments even though payment thereof was now to proceed through the liquidation proceedings and not by writ of attachment”.
But the Majority Opinion ignores what was further said in that opinion, namely, “Seaboard concedes that the amounts of the judgments would have been binding on Seaboard if the plaintiffs had been able to proceed by writ of attachment against Seaboard.”
It also ignores the following definitive statements: “the only effect of the liquidation of Seaboard was to control the plaintiffs’ manner of action against Seaboard on the judgments obtained against Peoples Cab. The judgments represented the amounts for which Seaboard would have been liable if liquidation had not intervened; the liquidation only affected the mode and manner of payments of the judgments by Seaboard but did not and could not affect the amounts for which Seaboard was liable. Those amounts were ascertained in an action against Seaboard’s insured by a court, which was not and could not be ousted of its jurisdiction to proceed to final judgment because of the institution of liquidation proceedings against the insurance company involved. . . .
“The judgments were proper judgments against Seaboard’s insured; Seaboard as insurer was responsible for the amounts of the judgments even though pay*242ment thereof was now to proceed through the liquidation proceedings and not by writ of attachment.
“The conclusion is inevitable that the insurance carrier was required to acknowledge the judgments obtained in the court of common pleas against Peoples Cab Co. as conclusive of the amounts of the plaintiffs’ claims against Seaboard as insurers of Peoples Cab.”
It will thus be seen that this Court stated in um equivocal language that Seaboard was liable to the plaintiffs in the full amounts of their verdicts.
The defiance of the Statutory Liquidator is amazing to behold. In the lower court, counsel for the Liquidator made this astounding statement: “As we tell these attorneys [the plaintiffs attorneys] in our letter, when we refuse to accept claims of third parties, claimants, we say we cannot live with.that decision .... and it would be a great pleasure to me if these exceptions could be taken to the Supreme Court of the United States, to show how foolish the Supreme Court [of Pennsylvania] is.”
And what is more amazing is that the Majority of this Court gives aid and comfort to this contumelious conduct, all at the expense of two plaintiffs • who obtained their verdicts 13 years ago, and are still waiting to receive what the law has said they are entitled to.
The plaintiffs were up in years when they were injured. They are now approaching the sunset of life, but the Statutory Liquidator still stands in their path throwing before them the cold shadows of indifference, defiance and contumely. And this Court does nothing to dissipate those shadows, easting even an additional one of its own by stating that the interest which belongs to the plaintiffs in the most elementary adjudication of commercial jurisprudence, will be considered sometime in the by-and-by when the nebulous “future accounts are stated.”
*243I also find considerable injustice in the Majority’s placing one-half the costs of this appeal on the appellants. They have now been hammering at the doors, of government for thirteen years for what a court of law awarded to them, and, to now penalize them for continuing to ask for what should never have been denied them in the first place is, to use a hackneyed phrase but nevertheless quite appropriate, adding insult to injury.
I dissent.